Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Arvesen on July 23, 2021.  

This Office action is in response to amendments filed under AFCP 2.0 on July 6, 2021, which have been entered.  The claims of elected Group II have been found allowable, as amended below.  The requirement for restriction among the three groups filed December 19, 2019 has been withdrawn.  The claims of Group I (claims 1-9) and Group III (claims 24-32) have been rejoined and are allowable, as amended below.    


The application has been amended as follows: 
[AltContent: rect]
(Rejoined – Currently Amended) A robot cleaner comprising:

a main body;

a wheel configured to move the main body;


a suction module including a suction fan configured to suction dust and a suction motor configured to rotate the suction fan; and
a controller configured to:
[AltContent: rect]
determine a floor type based on combining a first decision result based on a load

applied to the wheel with a second decision result based on a load applied to the brush module

while performing a cleaning traveling mode, and

control a suction force of the suction module according to the determined floor type.

[AltContent: rect]
(Rejoined – Currently Amended) The robot cleaner according to claim 1, wherein

the controller is further configured to determine the floor type to be a soft floor or a hard floor 

[AltContent: rect]
(Rejoined – Currently Amended) The robot cleaner according to claim 1, wherein

[AltContent: rect]the controller is further configured to compare the load applied to the wheel with a reference value for the first decision result.

[AltContent: rect][AltContent: rect][AltContent: rect](Rejoined – Currently Amended) The robot cleaner according to claim 3, wherein

the controller is further configured to determine the first decision result to be a soft floor

in response to the load applied to the wheel being equal to or higher than the reference value.


(Rejoined – Currently Amended) The robot cleaner according to claim 3, wherein

the controller is further configured to determine the first decision result to be a hard floor

in response to the load applied to the wheel being less than the reference value.


(Rejoined) The robot cleaner according to claim 2, wherein the controller is further configured to increase the suction force of the suction fan in response to the robot cleaner entering the soft floor from the hard floor.


(Rejoined) The robot cleaner according to claim 2, wherein the controller is further configured to decrease the suction force of the suction fan in response to the robot cleaner entering the hard floor from the soft floor.


(Canceled) 






(Rejoined) The robot cleaner according to claim 2, wherein the soft floor comprises a carpet floor.

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect](Currently Amended) A robot cleaner comprising:

a main body;

a wheel configured to move the main body;

a wheel motor configured to provide the wheel with drive power; a brush module disposed at a lower part of the main body;
a suction module including a suction fan configured to suction dust and a suction motor configured to rotate the suction fan; and
a controller configured to control a suction force of the suction module based on combining a first decision result based on a load applied to the wheel with a second decision result based on
a load applied to the brush module.


(Previously presented) The robot cleaner according to claim 10, further comprising: a wheel sensor configured to detect the load applied to the wheel.


(Currently Amended) The robot cleaner according to claim 11,

wherein:

the wheel sensor is configured to detect rotations per minute (RPM) of the wheel motor,

and

the first

decision result is based on the RPM of the wheel motor.

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect](Currently Amended) The robot cleaner according to claim 12,

wherein the first decision result corresponds to a hard floor 

 determining the RPM of the wheel motor

is less than 

[AltContent: rect]reference value.



[AltContent: rect][AltContent: rect](Previously presentedCurrently Amended) The robot cleaner according to claim 12,

wherein the first

decision result corresponds to a soft floor in response to determining the RPM of the wheel motor

is greater than a reference value

[AltContent: rect]reference value.



[AltContent: rect][AltContent: rect](Previously presentedCurrently Amended) The robot cleaner according to claim 11,

wherein the first

decision result is based on a relationship between an RPM of the wheel motor and a duty ratio of

the wheel motor.


(Currently Amended) The robot cleaner according to claim 15,

wherein the first

decision result corresponds to a soft floor in response to determining a gradient of the duty ratio

of the wheel motor to the RPM of the wheel motor is less than a reference

value

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect](Currently Amended) The robot cleaner according to claim 15,

wherein the first

decision result corresponds to a hard floor in response to determining a gradient of the duty ratio

of the wheel motor to the RPM of the wheel motor is equal to or higher than

a reference value



(Previously presented)  The  robot cleaner according to claim 11, wherein the 
first decision result corresponds to a soft floor in response to the load

applied to the wheel being equal to or higher than a second reference value.


(Previously presented)  The  robot cleaner according to claim 11, wherein the 
first decision result corresponds to a hard floor in response to the load applied to

the wheel being less than a second reference value.


(Canceled) 









(Previously presented) The robot cleaner according to claim 10, wherein the

controller is further configured to:

[AltContent: rect][AltContent: rect]determine a floor type to be a soft floor in response 

to the first decision result or the second decision

result corresponds to a soft floor, and

determine the floor type to be a hard floor in response to 

both the first decision result and the second decision result indicating

a hard floor.



(Currently Amended) The robot cleaner according to claim 21,

wherein the controller is further configured to:

increase the suction force of the suction module in response to the robot cleaner entering the soft floor from the hard floor, and
decrease the suction force of the suction module in response to the robot cleaner entering the hard floor from the soft floor.


(Canceled)

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect](Rejoined – Currently Amended) A method for controlling a robot cleaner, the

method comprising:

traveling using a wheel configured to move the robot cleaner and cleaning a floor using a brush module and a suction fan while traveling, in a cleaning traveling mode;
sensing a load applied to the wheel in the cleaning traveling mode and a load applied to the brush module; and
controlling suction force of the suction fan based on combining a first decision result

on the load applied to the wheel with a second decision result based on the load applied to the

brush module.


(Rejoined – Currently Amended) The method according to claim 24, wherein:

the sensing a load applied to the wheel further comprises detecting rotations per minute

(RPM) of a wheel motor configured to provide the wheel with drive power, and

the first decision result is

based on the RPM of the wheel motor.


(Rejoined – Currently Amended) The method according to claim 25, wherein the



first decision result corresponds to a hard floor in response to determining the RPM of the wheel

motor is less than a reference value



[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect](Rejoined – Currently Amended) The method according to claim 25, wherein the



first decision result corresponds to a soft floor in response to determining the RPM of the wheel

motor is equal to or greater than a reference value





(Rejoined – Currently Amended) The method according to claim 24, wherein the

controlling suction force comprises determining a floor type to be a soft floor or a hard floor





(Rejoined – Currently Amended) The method according to claim 28, wherein the

first decision result comprises comparing the load applied to the wheel

with a reference value 



(Rejoined – Currently Amended) The method according to claim 29, wherein the

controlling suction force comprises:

determining the first decision result to be the soft floor in response to the load

applied to the wheel being equal to or higher than the reference value, or

determining the first decision result to be the hard floor in response to the load

applied to the wheel being less than the reference value.

[AltContent: rect][AltContent: rect](Rejoined – Currently Amended) The method according to claim 24, wherein

the controlling suction force comprises:

increasing the suction force of the suction fan in response to the robot cleaner entering to a soft floor from a hard floor, or
decreasing the suction force of the suction fan in response to the robot cleaner entering the hard floor from the soft floor.


(Canceled)







Allowable Subject Matter
Claims 1-7, 9-19, 21-22, and 24-31 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 10, and 24, Applicant’s arguments presented in Remarks filed July 6, 2021 are found to be persuasive, in that the closest art of record, Kwak ‘638, in view of Clark ‘156, does not teach, suggest, or make obvious a controller that is configured to determine a floor type based on combining a first decision result based on a wheel load with a second decision result based on a load applied to the brush module.  Claims 2-7, 9, 11-19, 21-22, and 25-31 are allowed as being dependent from an allowed claim.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723